

115 HR 1875 IH: Homeless Veterans Assistance Fund Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1875IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Schneider (for himself, Mr. Murphy of Pennsylvania, Mr. Deutch, Ms. Frankel of Florida, Ms. Shea-Porter, Mr. Cohen, Mr. Lowenthal, Mr. Loebsack, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow taxpayers to designate overpayments of tax as
			 contributions and to make additional contributions to the Homeless
			 Veterans Assistance Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeless Veterans Assistance Fund Act of 2017. 2.Contributions to the Homeless Veterans Assistance Fund (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					IXContributions to the Homeless Veterans Assistance Fund
						
							Sec. 6098. Contributions to the Homeless Veterans Assistance Fund.
						6098.Contributions to the Homeless Veterans Assistance Fund
 (a)In generalEvery individual, with respect to the taxpayer’s return for the taxable year of the tax imposed by chapter 1—
 (1)may designate that a specified portion (not less than $1) of any overpayment of tax shall be paid over to the Homeless Veterans Assistance Fund in accordance with the provisions of section 9512, and
 (2)in addition to any payment (if any) under paragraph (1), may make a contribution to the United States of an additional amount which shall be paid over to such Fund.
 (b)Manner and time of designation and contributionA designation and contribution under subsection (a) may be made with respect to any taxable year— (1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (2)at any other time (after such time of filing) specified in regulations prescribed by the Secretary. Such designation and contribution shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time of filing the return of the tax imposed by chapter 1 for such taxable year, such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature.(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as—
 (1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and
 (2)a contribution made by such taxpayer on such date to the United States.. (b)Homeless Veterans Assistance FundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					9512.Homeless Veterans Assistance Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Homeless Veterans Assistance Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to Trust FundThere are hereby appropriated to the Homeless Veterans Assistance Fund amounts equivalent to the amounts designated and contributed under section 6098.
						(c)Expenditures
 (1)In generalSubject to paragraphs (2) and (3), amounts in the Homeless Veterans Assistance Fund shall be available (and shall remain available until expended) to the Department of Veterans Affairs, in consultation with the Department of Labor Veterans' Employment and Training Service and the Department of Housing and Urban Development, for the purpose of providing services to homeless veterans, through—
 (A)the development and implementation of new and innovative strategies to prevent and end veteran homelessness, and
 (B)any homeless veteran program administered by the Department of Veterans Affairs, the Department of Labor Veterans' Employment and Training Service, and the Department of Housing and Urban Development.
 (2)Additional allocationsThe Secretary of Veterans Affairs is authorized to make transfers from the amounts described in paragraph (1) to the Department of Labor Veterans' Employment and Training Service and the Department of Housing and Urban Development for the purpose of supporting programs that serve homeless veterans.
 (3)Advance noticeThe Secretary of Veterans Affairs, in collaboration with the Secretary of Labor and the Secretary of Housing and Urban Development, shall submit a detailed expenditure plan for any amounts in the Homeless Veterans Assistance Fund to the Committees on Veterans' Affairs and Committees on Appropriations of the House of Representatives and of the Senate not later than 60 days prior to any expenditure of such amounts.
 (d)President’s annual budget informationBeginning with the President's annual budget submission for fiscal year 2019 and every year thereafter, the Department of Veterans Affairs, the Department of Labor, and the Department of Housing and Urban Development shall include a description of the use of funds from the Homeless Veterans Assistance Fund from the previous fiscal year and the proposed use of such funds for the next fiscal year..
			(c)Clerical Amendments
 (1)The table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Part IX. Contributions to the Homeless Veterans Assistance Fund.
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Homeless Veterans Assistance Fund..
 (d)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			